DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on 19 February 2021.
The application has been amended as follows: Please see attachment to OA appendix.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stone (USPN 2004/0073432) discloses a method for an information processing apparatus (0029) including an authentication module that performs biometric authentication (0006, 0054), a storage area storing biometric information (0053, 0055), a display (touch screen display, 0053), and a biometric information sensor that reads the biometric information (0053), wherein the biometric information sensor is arranged in the information processing apparatus and configured to read the biometric information in at least a part of an operation area on the display (Fig. 4, Fig. 5, 0056), -4-Application No.: 16/016,372Attorney Docket: 10178500US01 the method including displaying in a screen on the display (touchscreen), based on a generation instruction of a first control to accept a user operation (allow a user to control information accessed, 0052), the first control in a state where information indicating that authentication is requested is added to the first control (prompting the user, 0052, Fig. wherein the first control is displayed, a second control to accept a user operation start a second processing request, wherein the second control is displayed, or making the second processing request corresponding to the second control without performing the biometric authentication when another user operation on the displayed second control is detected. It would not have been obvious for one of ordinary skill in the art, before effective date of the filing, to implement these limitations in the method of Stone without the benefit of hindsight because there is no seen motivation in Stone or other related prior references to do so. 
Lee (2016/0092018) discloses an information processing apparatus (0007), including an authentication module that executes biometric authentication (fingerprint .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434